Case 3:16-cv-01578-PGS-LHG Document 103-1 Filed 06/17/19 Page 1 of 1 PageID: 2998



                                  KENNEY, GROSS, KOVATS & PARTON
                                          ATTORNEYS AT LAW
                                       THE COURTS OF RED BANK
                                     130 MAPLE AVENUE, BUILDING 8
                                      RED BANK, NEW JERSEY 07701

  MALACHI J. KENNEY (1944-2011)                                                       TEL. 732-530-7500
  MICHAEL J. GROSS                                                                    FAX. 732-530-1739
  DOUGLAS J. KOVATS                                                             droberts@kenneygross.com
  CHRISTOPHER B. PARTON
  DANIEL R. ROBERTS
  GABRIELLE A. PETTINEO
                                                          June 17, 2019

  VIA ECF

  Hon. Peter G. Sheridan, USDJ
  United States District Court
  District of New Jersey
  Clarkson S. Fisher Federal Building & Courthouse
  402 State Street
  Trenton, NJ 08608

  RE:      Graham v. Monmouth County Buildings and Grounds, et al.
           Docket No. 16-1578(PGS)(LHG)

  Dear Judge Sheridan:

          Please be advised that this office is legal counsel to the County of Monmouth, pleaded as
  Monmouth County Buildings and Grounds. Enclosed for filing please find Defendants’ Joint
  Proposed Jury Instructions and Voir Dire. Proof of service is attached. Kindly file in the usual
  course.

           Thank you for your attention to this matter.

                                                          Respectfully submitted,
                                                          Kenney, Gross, Kovats & Parton



                                                          DANIEL R. ROBERTS
  CC:      Christine Burke, Esq.
           Patricia Adams, Esq.
           Micci Weiss, Esq.
           All by ECF
